DETAILED ACTION
This office action is in response to the amendment filed on 09/29/2021.
Allowable Subject Matter
Claims 1-4, 6-11, 13-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second comparator configured to detect a rising voltage state when the duration of the overshoot period exceeds a threshold level; and a low pass filter configured to generate the threshold level based on a plurality of previous values of the measured duration of the overshoot period” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 8 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second comparator configured to detect a rising voltage state when the duration of the overshoot period exceeds a threshold level; and a low pass filter configured to generate the threshold level based on a plurality of previous values of the measured duration of the overshoot period” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 14 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “detecting a rising voltage state in response to the duration of the overshoot period exceeding a threshold 

Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 9,985,522, 2010/0008109, 2014/0062434 all fail to teach or disclose the limitations indicated above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838